DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment and Status of Claims
	Applicant’s amendment filed 07/06/2022 has been entered. Claims 1-2 have been amended, and no additional claims have been added or cancelled. Accordingly, claims 1-2 and 4-9 are pending and are under examination.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 and 4-9 are rejected under 35 U.S.C. 103 as being unpatentable over Scotto et al. (US20160082408 A1; of record) as evidenced by Yamadera et al. (US 20030155046 A1; of record).
Regarding claims 1-2 and 4-8:
Scotto teaches the following duplex stainless steel composition [0019]-[0032], which overlaps with the claimed ranges:
Element (wt %)
Claim 1
Claim 2 (bolded differ from claim 1)
Scotto [0019]-[0032]
C
0-0.030
0-0.020
0-0.05
Si
0-0.8
0-0.8
0-0.8
Mn
0-2.0
0-2.0
0.3-4.0
Cr
29.0-31.0
29.0-31.0
28-35
Ni
5.0-9.0
5.0-9.0
3-10
Mo
<4.0
<4.0 (amended)
1.0-4.0
W
<4.0
<4.0 (amended)
0-2.0
N
0.25-0.45
0.25-0.45
0.2-0.6
Cu
0-2.0
0-2.0
0-1.0
S
0-0.02
0-0.01
0-0.01
P
0-0.03
0-0.02
-
Mo+W
3.0<Mo+W<4.0 (amended)
3.0<Mo+W<4.0 (amended)
1.0-6.0
Fe
Balance
Balance
Balance


With regard to the Mo and W contents and sum or Mo and W, Scotto teaches overlapping Mo and W contents of 1.0-4.0% and 0-2.0% respectively, which corresponds to a Mo+W sum of 1.0-6.0%, and which overlaps with the range of between 3.0 and 4.0 as required by claims 1-2.
The ranges disclosed by Scotto additionally overlap with the narrower Mn, Si, Ni, and N contents claimed in claims 4-8.
Although Scotto does not explicitly disclose the P content, it is known in the steel arts that P is an impurity in steel, and is preferably excluded or minimized as much as possible. Notably, Scotto discloses a similar steel with a disclosed P content of 0-0.04 [0033-0044]. The understanding that P is a known impurity is evidenced by Yamadera, who discloses a duplex stainless steel for use in urea manufacturing plants [Abstract], and who explicitly teaches that “P is an impurity which exerts a bad influence on hot workability and mechanical properties of the steel. Further, in a stainless steel, it causes deterioration of the corrosion resistance by grain boundary segregation. 0.04% is an allowable upper limit as an impurity. The content of P should be as low as possible within the upper limit.” [0045-0046]. The P content of Yamadera overlaps with the claimed range.
With regard to the limitation in claims 1-2 of “Ti, Nb, Hf, Ca, Al, Ba, V, Ce and B in an amount of max 0.5 wt% in total”, Scotto teaches that the Ce content is 0-0.2% [0030], which is within the claimed range of “max 0.5 wt% in total”; the remainder of the elements listed in the instant claim are not present in the alloy of Scotto. Thus, it is understood that the remainder of the elements are not present, which meets the claimed “max 0.5 wt% in total”.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I.)
Scotto further teaches that a stripper comprising a shell and a bundle of tubes made of a duplex stainless steel is fed a carbamate solution [0049] (wherein the duplex stainless steel is defined in [0019]-[0044] as discussed above), which meets the claimed step of “exposing a fluid comprising carbamate to a duplex stainless steel”.
Regarding claim 9:
Scotto teaches the method as applied to claim 1 above, and further teaches a (urea [Abstract], [0008-0010]) synthesis loop which includes a high pressure section containing ammonium carbamate solution [0009], [0054], which meets the claimed limitation of “wherein said carbamate environment comprises one or more parts of a high pressure urea synthesis section in contact with ammonium carbamate solution”.

Claims 1-2 and 4-9 are rejected under 35 U.S.C. 103 as being unpatentable over Notten (NPL; Notten, Giel; "Application of duplex stainless steel in the chemical process industry", 1997, KCI publishing, pp. 9-16) as evidenced by Yamadera et al. (US 20030155046 A1; of record).
Regarding claims 1-2 and 4-8:
Notten teaches the following duplex stainless steel (see section “5” on page 15) with the following composition:
Element (wt %)
Independent Claim 1
Independent Claim 2 (bolded differ from claim 1)
Notten (page 15, col. 2)
C
0-0.030
0-0.020
0-0.05
Si
0-0.8
0-0.8
0-0.8
Mn
0-2.0
0-2.0
0.3-4.0
Cr
29.0-31.0
29.0-31.0
28-35
Ni
5.0-9.0
5.0-9.0
3-10
Mo
<4.0
<4.0 (amended)
1.0-3.0
W
<4.0
<4.0 (amended)
0-2.0
N
0.25-0.45
0.25-0.45
0.2-0.6
Cu
0-2.0
0-2.0
0-1.0
S
0-0.02
0-0.01
0-0.010
P
0-0.03
0-0.02
-
Mo+W
3.0<Mo+W<4.0 (amended)
3.0<Mo+W<4.0 (amended)
1.0-6.0
Fe
Balance
Balance
Balance


Although Notten does not explicitly disclose the P content, it is known in the steel arts that P is an impurity in steel, and is preferably excluded or minimized as much as possible. This is evidenced by Yamadera, who discloses a duplex stainless steel for use in urea manufacturing plants [Abstract], and who explicitly teaches that “P is an impurity which exerts a bad influence on hot workability and mechanical properties of the steel. Further, in a stainless steel, it causes deterioration of the corrosion resistance by grain boundary segregation. 0.04% is an allowable upper limit as an impurity. The content of P should be as low as possible within the upper limit.” [0045-0046]. The P content of Yamadera overlaps with the claimed range.
The ranges disclosed by Notten additionally overlap with the narrower Mn, Si, Ni, and N contents claimed in claims 4-8.
With regard to the limitation in claims 1-2 of “Ti, Nb, Hf, Ca, Al, Ba, V, Ce and B in an amount of max 0.5 wt% in total”, Notten teaches that the Ce content is 0-0.2% (see section 5 on page 15 of Notten), which is within the claimed range of “max 0.5 wt% in total”; the remainder of the elements listed in the instant claim are not present in the alloy of Notten. Thus, it is understood that the remainder of the elements are not present, which meets the claimed “max 0.5 wt% in total”.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I.)
Notten further teaches that the duplex stainless steel is specially developed for carbamate service in urea plants (end of col. 1 on page 10); the duplex stainless steel is used for services including oxygen-free carbamate solutions (“1 Introduction” section on page 9), which meets the claimed step of “exposing a fluid comprising carbamate to a duplex stainless steel”.
Regarding claim 9:
Notten teaches the method as applied to claim 1 above, and further teaches that the carbamate solution (described in the “Introduction” section in page 9) is part of a high-pressure carbamate condenser (see end of col. 2 on page 10) which is part of a urea synthesis section (see col. 1, section “3.1”), which meets the claimed limitation of “wherein said carbamate environment comprises one or more parts of a high pressure urea synthesis section in contact with ammonium carbamate solution”.

Response to Arguments
Applicant's arguments filed 07/06/2022 have been fully considered but they are not persuasive.
The applicant’s statement that “The inclusion of Ti, Nb, Hf, Ca, Al, Ba, V, Ce and B in an amount of maximum 0.5 wt% in total in the duplex stainless steel of the method of the presently claimed invention improves the processability, e.g. the hot workability and machinability, of the steel during manufacture [0040]” is respectfully not found persuasive; stating a maximum of 0.5 wt% does not mean that the elements are positively required; in other words, the lower bound of each of, and the sum of all of the above-listed elements, is still 0 wt%.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adil Siddiqui whose telephone number is (571)272-8047. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADIL A. SIDDIQUI/Examiner, Art Unit 1735                                                                                                                                                                                                        
/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735